         Case 1:20-cv-01630-BAM Document 3 Filed 11/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LUIS GAETA,                                        No. 2:20-cv-2258 CKD P
12                       Plaintiff,
13            v.
14    STUART SHERMAN, et al.,                            ORDER
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se. On November 12, 2020, plaintiff’s

18   complaint was removed to this court from the Superior Court of Sacramento County. In his

19   complaint, plaintiff alleges violations of his civil rights by defendants. The alleged violations

20   took place in Kings County, which is part of the Fresno Division of the United States District

21   Court for the Eastern District of California. See Local Rule 120(d).

22           Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

23   division of a court may, on the court’s own motion, be transferred to the proper division of the

24   court. Therefore, this action will be transferred to the Fresno Division of the court.

25           Good cause appearing, IT IS HEREBY ORDERED that:

26           1. This action is transferred to the United States District Court for the Eastern District of

27   California sitting in Fresno; and

28   /////
                                                        1
         Case 1:20-cv-01630-BAM Document 3 Filed 11/17/20 Page 2 of 2


 1             2. All future filings shall reference the new Fresno case number assigned and shall be

 2   filed at:
                             United States District Court
 3                           Eastern District of California
                             2500 Tulare Street
 4                           Fresno, CA 93721
 5   Dated: November 17, 2020
                                                       _____________________________________
 6
                                                       CAROLYN K. DELANEY
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9   1/kly
     gaet2258.22
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
